Citation Nr: 1635156	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO.  10-33 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel



INTRODUCTION

The Veteran served on active duty from September 1984 to April 1992 and from January 2002 to December 2009.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah that denied the claim currently on appeal.

It is noted that service connection has already been established for major depressive disorder with anxiety disorder, not otherwise specified, and as such, this appeal is limited to the claim of service connection for PTSD as opposed to any other psychiatric disorder.  

In February 2014, this matter was last before the Board, at which time it was remanded for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In February 2014, the Board remanded the matter to obtain a VA examination and opinion to address whether the Veteran had a PTSD diagnosis, as well as the etiology thereof, if diagnosed.  In May 2014, the Veteran was afforded a VA examination.  The examination resulted in a current disagnosis of "major depressive disorder by history", with the examiner finding that the Veteran did not have a DSM-5 diagnosis of PTSD.  (As indicated above, service connection has been established for major depressive disorder with anxiety disorder, not otherwise specified, rated as 50 percent disabling from May 29, 2014.) With respect to PTSD, the examiner noted that a valid symptom presentation could not be obtained, and thus an accurate diagnosis and an accurate current impairment level could not be made.  Yet, the examiner indicated that the Veteran met all criteria for establishing a PTSD diagnosis.  

Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one." Barr, 21 Vet. App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  Moreover, an examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The Secretary has an affirmative duty to gather the evidence necessary to render an informed decision on a claim.  Douglas v. Shinseki, 23 Vet. App. 19 (2009).

The Board notes that effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to remove outdated references to the DSM -IV and replaced them with references to the recently updated Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094 (August 4, 2014).  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014, even if such claims are subsequently remanded to the AOJ.  See 80 Fed. Reg. 53, 14308 (March 19, 2015) (emphasis added).  The RO certified the Veteran's appeal to the Board in February 2012 and as such, this claim is governed by DSM-IV.  Therefore, while the Board acknowledges that the DSM-5 represents the most up-to-date clinical diagnostic guidelines, due process requires that the Veteran's claim be considered using the DSM-IV criteria.

A new VA examination is necessary to decide the present claim.  As mentioned above, the examiner concluded that the Veteran did not have a diagnosis of PTSD, yet indicated that he met all the diagnostic criteria for an assessment thereof.  Moreover, the examiner utilized the DSM-5, while this case must be governed by DSM-IV.  Accordingly, the examination report must be returned.  38 C.F.R. § 4.2.

Lastly, at his May 2014 VA examination, the Veteran reported that he had had participated in VA outpatient treatment with the Miami, FL VA Medical Center (VAMC) and the South Texas VA Healthcare System (VAHCS) since his last examination in November 2009.  Of record are outpatient records from the Frank M. Tejada VA Outpatient Clinic (VAOPC) dated from September 14, 2011, through October 19, 2011.  No records from any VA facility in Miami appear within the record.  Upon remand, any outstanding VA medical records should be sought.  See 38 U.S.C.A. § 5103A(c) (West 2014); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain any VA medical records not currently associated with the claims file and associate them therewith, particularly any from any VA facilities in Miami, Florida, and any from the Texas VAHCS dated after October 19, 2011.  Any negative search results should be noted in the record and communicated to the Veteran pursuant to 38 C.F.R. § 3.159(e).

2.  After the development directed in paragraph 1 is completed to the extent possible, schedule the Veteran for an examination by a VA examiner who has not previously examined the Veteran.  The examiner must review the claims file and must note that review in the report.  The examiner should provide an explanation for any opinion reached and should refer to the clinical data in the record that supports the opinion.  A complete rationale for all opinions must be provided.  In addition to the service medical records, the examiner should consider the Veteran's statements regarding a history of his psychiatric symptoms.  The examiner should provide the following:

(a) The examiner should include a full multi-axial diagnosis pursuant to DSM-IV and should specifically state whether or not each criterion for a diagnosis of PTSD is met.

(b) If a diagnosis of PTSD is warranted, the examiner should provide an opinion whether it is at least as likely as not (50 percent or greater probability) that PTSD is due to the fear of hostile military or terrorist activity.  Fear of hostile military or terrorist activity means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

(c) If a diagnosis of PTSD is warranted, the examiner should also provide an opinion whether it is at least as likely as not (50 percent or greater probability) that PTSD was caused by the Veteran's service or by any stressor during service.

The examiner is advised that effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to remove outdated references to the DSM -IV and replaced them with references to the recently updated Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094 (August 4, 2014).  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014, even if such claims are subsequently remanded to the AOJ.  See 80 Fed. Reg. 53, 14308 (March 19, 2015) (emphasis added).  The RO certified the Veteran's appeal to the Board in February 2012 and as such, this claim is governed by DSM-IV.  Therefore, while the Board acknowledges that the DSM-5 represents the most up-to-date clinical diagnostic guidelines, due process requires that the Veteran's claim be considered using the DSM-IV criteria.

3.  Then, after conducting any additional indicated development, readjudicate the issue on appeal.  If the benefits sought on appeal remain denied, issue a Supplemental Statement of the Case to the Veteran and his representative and provide them an appropriate period of time to respond before this case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




